IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,161-01


                          EX PARTE TROY ALAN STILLS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 063589-A IN THE 397TH DISTRICT COURT
                             FROM GRAYSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of kidnapping and

aggravated kidnapping and sentenced to two and eight years’ imprisonment, respectively. He did not

appeal his convictions.

        Applicant’s two-year sentence has discharged, and he has not raised collateral consequences.

See TEX . CODE CRIM . PROC. art. 11.07, § 3(c). Accordingly, his claims relating to his kidnapping

conviction are dismissed. His claims relating to his aggravated kidnapping conviction are denied.



Filed: March 28, 2018
Do not publish